UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2251


JON J. RUNGE,

                Plaintiff – Appellant,

          v.

DR. TOM BARTON, President Greenville Technical College;
JANIE REID, Dean of Financial Aid Greenville Technical
College; P. GEORGE BENSON, President College of Charleston;
DON GRIGGS, Director of Financial Aid of Charleston,

                Defendants – Appellees,

          and

SOUTH CAROLINA, STATE OF; MARK SANFORD, Governor of The
State of South Carolina; GARRISON WALTERS, Executive
Director South Carolina Commission on Higher Education,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:08-cv-00231-GRA)


Submitted:   February 25, 2010              Decided:   March 2, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Jon J. Runge, Appellant Pro Se.       Charles Michael Groves,
CHAPMAN, HARTER & GROOVES, PA, Greenville, South Carolina;
Christopher Louis Murphy, STUCKEY LAW OFFICES, PA, Charleston,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Jon       J.   Runge    appeals     the       district     court’s    orders

accepting       the    recommendations        of    the     magistrate       judge   and

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                              We

have     reviewed      the    record     and       find     no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     See Runge v. Sanford, No. 6:08-cv-00231-GRA (Aug. 21 &

Oct. 2, 2009).         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court     and     argument    would      not    aid   the   decisional

process.

                                                                                 AFFIRMED




                                          3